Case 2:18-cr-00121-PSG Document 336-2 Filed 02/18/20 Page 1 of 5 Page ID #:4588




                          EXHIBIT B
Case 2:18-cr-00121-PSG Document 336-2 Filed 02/18/20 Page 2 of 5 Page ID #:4589
 Raul A. Alarcon




 December 8, 2019

 Honorable District Judge S. James Otero
 United States Courthouse
 350 W. 1st Street
 Courtroom 10C
 Los Angeles, CA 90012

 Your honor,

 I am writing on behalf of Edward Arao. I’ve had the pleasure of knowing Edward for
 approximately the last 19 years. He’s known to all of us as “Eddie”. I first met Eddie at
 Gardena Police Department where we both have served as police officers. Along our career
 journey, Eddie and I became good friends both on and off duty. I always remember Eddie as a
 hardworking and dedicated man. Eddie has always been honest and straight forward with both
 the public and his coworkers. Eddie was always quick to offer his assistance and provide his
 input when it came to another officer’s case or call. He was a true team player. It has been an
 honor to serve along Eddie’s side as a friend and comrade in our profession of law enforcement.

 I remember when he was single and had mentioned to me that he couldn’t wait to meet the right
 girl in his life and begin a family of his own. When he finally met his now wife, Miho Arao, he
 became a dedicated husband and protector of his family. He couldn’t wait to have children. He
 has always tried his best to guide and lead his oldest son Keanu to becoming a confident and
 strong young man. Eddie and Miho later had two more children, twins Tabitha and Cody. Eddie
 continues to be a great father to his children as he always has and a great husband and provider
 to his wife Miho.

 Through the years Eddie has been a dedicated family man. I recall several times, whenever
 coworkers had planned to get-together after work, Eddie was always quick to let us all know,
 that he would not be joining us. Eddie would excuse himself in order to get home to his family.
 Eddie has coached baseball and has been on multiple outings with his family in order to build
 those important bonds between a father and his children.

 It was quite clear to all who knew Eddie that he was meant to be a great husband, father and
 provider for his family. He would unselfishly always place his family before himself and
 dedicated his life to raising his family right. His children need him in their life as well as his
 wife Miho. I feel blessed in knowing such a good man and feel blessed that Eddie is a part of my
 life.

 Sincerely,


 Raul A. Alarcon
Case 2:18-cr-00121-PSG Document 336-2 Filed 02/18/20 Page 3 of 5 Page ID #:4590
Case 2:18-cr-00121-PSG Document 336-2 Filed 02/18/20 Page 4 of 5 Page ID #:4591
Case 2:18-cr-00121-PSG Document 336-2 Filed 02/18/20 Page 5 of 5 Page ID #:4592
